DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Oh et al. (DE 102017126879 A1).
Oh et al. shows a temperature adjustment circuit for a vehicle comprising:  a first temperature adjustment circuit 30 for vehicle interior air conditioning (via air-conditioning unit 400); a second temperature adjustment circuit 50 that transfers heat with a battery 500 (Abstract and page 7, paragraph 4 of the translated version of the Oh et al. reference); a connection path that is configured to connect the first and second temperature adjustment circuits to form an connection circuit (Abstract and page 7, paragraph of the translated version of the Oh et al. reference); a first valve 310 and a second valve 330 that are configured to switch between an independent state where the first and second temperature adjustment circuits are independent and a connection state where the connection circuit is formed (Abstract, a controller 900 selectively communicates the line 30 with line 50); a first pump 710 in the first temperature adjustment circuit; a second pump 730 in the second temperature adjustment circuit; and a heater 610 that is provided in the first temperature adjustment circuit to heat a first medium flowing through the first temperature adjustment circuit in the independent state and to heat the first heat medium flowing through the connection circuit in the connection (610 is a hot heat exchanger and heat a first medium in both the independent or the connection states).
Allowable Subject Matter
4.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763